


EXHIBIT 10.7

SHARE EXCHANGE AGREEMENT

THIS SHARE EXCHANGE AGREEMENT (the “Agreement”) is made as of May 20th, 2010, by
and among IA Global, Inc., a corporation organized and existing under the laws
of the State of Delaware (the “Company”) and Partner’s Fund Corporation (the
“Seller”), a  Japanese corporation, related to the ownership of JSK Fund, Inc.
and Car Planner Co Ltd., jointly (“Car Planner”), corporations registered and
existing under the laws of Japan, including each of the operations of Car
Planner listed on Schedule I, Section 2.5 hereto.

P r e l i m i n a r y S t a t e m e n t s

A.         The Company desires to acquire 600 ordinary shares of JSK Fund, Inc.
(the “JSK Ordinary Shares”) which 600 Ordinary Shares equal to 100% of the
outstanding equity interests of Car Planner on a fully-diluted basis, in
exchange for 25,000,000 shares of IAGI valued at $.013 or 30 million JPY or
approximately $325,000 or shares of the Company’s common stock, par value
US$.001 per share (the “IAGI Common Stock)”; and

B.         The parties hereto agree that the shares of IAGI Common Stock to be
issued pursuant to this Agreement have an agreed upon value in the transaction
of 30 million JPY, or approximately $325,000 US or $0.013 per share based on a
premium to the April 19, 2010 closing price, the closing price on the day of the
conclusion of the negotiations. The parties intend this transaction to qualify
as a tax-free exchange.

NOW, THEREFORE, for and in consideration of the premises, covenants, and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties do
covenant, agree, represent, warrant, and stipulate as follows:

A g r e m e n t

1.

EXCHANGE

1.1      Issuance of IAGI Common Stock.  Subject to the terms and conditions set
forth herein, the Company hereby transfers to the Seller 25,000,000 of IAGI
Common Stock, which includes a restrictive legend, as set forth in Section 2.22,
within ten business days of the date (“Closing Date”) the IAGI Common Stock is
approved by American Stock Transfer & Trust Company. .

1.2      Transfer of 600 Ordinary Shares to the Company.  

(a)       Subject to the terms and conditions set forth herein, the Seller
hereby transfers to the Company 600 Ordinary Shares on the Closing Date.

(a)        The JSK Ordinary Shares delivered to the Company pursuant to Section
1.1(a) have been duly endorsed in blank or with stock powers effecting such
transfer such that the Company may seek immediate re-registration of such shares
into the name of the Company on the books and records of Car Planner.

1

--------------------------------------------------------------------------------




2.

REPRESENTATION AND WARRANTIES OF THE SELLER AND CAR PLANNER

Except as set forth on the Disclosure Schedule attached hereto as Exhibit A (the
“Disclosure Schedule”), the Seller and Car Planner, jointly and severally,
represent and warrant to the Company as follows:

2.1     Organization, Execution and Delivery; Valid and Binding Agreements.  The
Seller and Car Planner have duly executed and delivered this Agreement and,
assuming that this Agreement is the legal, valid and binding agreement of the
Company, this Agreement constitutes the valid and binding obligations of the
Seller and Car Planner, enforceable against each such party, in accordance with
its terms.  

2.2     Authority; No Breach or Conflicts.  The Seller and Car Planner have all
requisite power and authority to execute and deliver this Agreement and to
perform their obligations hereunder (including all right, power, capacity and
authority to sell, transfer, and convey the JSK Ordinary Shares).  The
execution, delivery and performance by Seller and Car Planner of this Agreement
and the agreements provided for herein, and the consummation by Seller of the
transactions contemplated hereby and thereby, will not, with or without the
giving of notice or the passage of time or both, directly or indirectly
contravene, conflict or result in a violation of any provision of the Seller or
Car Planner’s organizational or formation documents.  The JSK Ordinary Shares,
when issued in compliance with the provisions of this Agreement, will be validly
issued, fully paid and non-assessable free of any liens or encumbrances other
than any liens or encumbrances created by the Seller provided, however, that the
JSK Ordinary Shares may be subject to restrictions on transfer under state or US
federal securities laws.  The issuance of the JSK Ordinary Shares is not subject
to any preemptive rights or rights of first refusal.  

2.3     Corporate Matters.  Car Planner (i) is a corporation, duly registered,
validly existing, and in good standing under the laws of its jurisdiction of
organization; (ii) has full power and authority to carry on the businesses in
which it is engaged, and to own and use the properties owned and used by it.
 Car Planner is duly qualified as a foreign entity and is in good standing as a
foreign entity in all jurisdictions where the properties owned, leased or
operated by it and relating to the business are located or where the business is
conducted, except where failure to so qualify or be in good standing is not
reasonably likely to have a material adverse effect on the business, results of
operations, prospects or financial condition of the business.  

2.4     Capitalization.  Section 2.4 of the Disclosure Schedule sets forth the
authorized and issued capital stock of Car Planner as of the date hereof,
together with a description of the rights and preferences of each class of Car
Planner’s capital stock.  As of the date hereof, other than the warrant listed
in Section 2.4 of the Disclosure Schedule, there are no outstanding options,
warrants, preemptive rights, indebtedness having general voting rights or debt
convertible into securities having such rights or subscriptions or other rights
agreements or any other outstanding security or agreement entitling the holder
thereof or party thereto to acquire any capital stock of Car Planner.

2.5     Subsidiaries.  Section 2.5 of the Disclosure Schedule lists each entity
in which Car Planner owns equity interests (a “Car Planner Subsidiary”).  Each
of the Car Planner Subsidiaries is wholly owned by Car Planner.  All of the
outstanding shares of capital stock of, or other equity interests in, each such
Car Planner Subsidiary have been validly issued and are fully paid and non

2

--------------------------------------------------------------------------------




assessable and such shares or interests are owned directly by Car Planner, free
and clear of all encumbrances and free of any restriction on the right to vote,
sell or otherwise dispose of such capital stock or other ownership interests.
 Except for the capital stock or other ownership interests of each of the Car
Planner Subsidiaries, Car Planner does not beneficially own directly or
indirectly any capital stock, membership interest, partnership interest, joint
venture interest or other equity interest in any person or entity.

2.6     Financial Statements.  Section 2.6 of the  Disclosure Schedule sets
forth true, correct and complete copies of (i) the unaudited balance sheet of
March 31, 2010 and the related statements of income for the year ended March 31,
2010 (“March 31, 2010 Financial Statements”); The March 31, 2010 Financial
Statements present fairly the financial position of Car Planner as of the dates
thereof and its results of operations for the periods covered thereby and,
except as set forth on Section 2.6 of the Disclosure Schedule, the Car Planner
Financial Statements have been prepared in all material respects in accordance
with generally accepted accounting principles (“GAAP”) as adopted and in effect
within Japan consistently applied.  Except as set forth in the Car Planner
Financial Statements or Section 2.6 of the Disclosure Schedule, (i) Car Planner
has no material liabilities, contingent or otherwise, other than (a) liabilities
incurred in the ordinary course of business, and (b) obligations under contracts
and commitments incurred in the ordinary course of business and not required
under GAAP to be reflected in the Car Planner Financial Statements; (ii) there
has been no material adverse change in the assets, business, liabilities,
properties, prospects, condition (financial or otherwise) or results of
operations of Car Planner; (iii) neither the business, condition or operations
of Car Planner nor any of its properties or assets have been materially or
adversely affected as a result of any legislative or regulatory change, any
revocation or change in any franchise, license or right to do business, or any
other event or occurrence, whether or not insured against; and (iv) Car Planner
has not entered into any material transaction outside of the ordinary course of
business or made any distribution on its capital stock or other ownership
interest.  

2.7     Seller Share Percentage.  The JSK Ordinary Shares to be acquired by the
Company represent one hundred percent (100%) of all of the issued and
outstanding capital stock of Car Planner on a fully-diluted basis. Prior to the
Closing Date, if there are any anti-dilution adjustments, including but not
limited to a split in ownership interests or similar recapitalization or
reorganization transactions, that affects the outstanding capital stock of Car
Planner, the Company shall receive additional shares to maintain its 100%
ownership of Car Planner on a fully-diluted basis.

2.8     Due Diligence Information.  The due diligence information presented to
the Company by the Seller and Car Planner in connection with the Company’s due
diligence investigation of Car Planner, including each of the representations,
warranties and covenants of Car Planner and the Seller in this Agreement, is
complete and accurate in all material respects and does not contain any untrue
statement of a material fact or omit to state a material fact required to make
the statements made, in light of the circumstances under which they were made,
not misleading.  

2.9     Litigation; Compliance with Law.  There is no (i) action, suit, claim,
proceeding or investigation pending or, to the best of Car Planner’s knowledge,
threatened against or affecting Car Planner, at law or in equity, or before or
by any municipal or other governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign; (ii) arbitration proceeding
relating to Car Planner pending under collective bargaining agreements or
otherwise; or (iii) governmental inquiry pending or, to the best of Car
Planner’s knowledge, threatened against

3

--------------------------------------------------------------------------------




or affecting Car Planner (including, without limitation, any inquiry as to the
qualification of Car Planner to hold or receive any license or permit), and, to
the best of Car Planner’s knowledge, there is no reasonable basis for any of the
foregoing.  Car Planner is not in default with respect to any governmental
order, writ, judgment, injunction or decree known to or served upon Car Planner
of any court or of any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign.  There is no action or suit by
Car Planner pending or threatened against others.  Car Planner has complied in
all respects with all laws, rules, regulations and orders applicable to its
businesses, operations, properties, assets, products and services, and Car
Planner has all necessary permits, licenses and other authorizations required to
conduct its business as conducted and as proposed to be conducted, except to the
extent failure to comply or obtain any such permits, licenses or authorizations
will not have a material adverse effect.  There is no existing law, rule,
regulation or order, and Car Planner is not aware of any proposed law, rule,
regulation or order, which would prohibit or materially restrict Car Planner
from, or otherwise materially and adversely affect Car Planner in, conducting
its business in any jurisdiction in which it is now conducting business or in
which it proposes to conduct business.  

2.10    Proprietary Information of Third Parties.  No third party has claimed or
has reason to claim that any person employed by or affiliated with Car Planner
has (a) violated or may be violating to any material extent any of the terms or
conditions of his employment, non-competition or non-disclosure agreement with
such third party, (b) disclosed or may be disclosing or utilized or may be
utilizing any trade secret or proprietary information or documentation of such
third party, or (c) interfered or may be interfering in the employment
relationship between such third party and any of its present or former
employees, or has requested information from Car Planner that suggests that such
a claim might be contemplated.  To the best of Car Planner’s knowledge, no
person employed by or affiliated with Car Planner has improperly utilized or
proposes to improperly utilize any trade secret or any information or
documentation proprietary to any former employer, and to the best of Car
Planner’s knowledge, no person employed by or affiliated with Car Planner has
violated any confidential relationship which such person may have had with any
third party, in connection with the development, manufacture or sale of any
product or proposed product or the development or sale of any service or
proposed service of Car Planner, and Car Planner has no reason to believe there
will be any such employment or violation.  To the best of Car Planner’s
knowledge, none of the execution or delivery of this Agreement and the other
related agreements and documents executed in connection herewith, or the
carrying on of the business of Car Planner as officers, employees or agents by
any officer, director or key employee of Car Planner, or the conduct or proposed
conduct of the business of Car Planner, will materially conflict with or result
in a material breach of the terms, conditions or provisions of or constitute a
material default under any contract, covenant or instrument under which any such
person is obligated.  

2.11     Title to Assets.  Car Planner has valid and marketable title to all of
its assets now carried on its books including those reflected in the most recent
balance sheet of March 31, 2010 which forms a part of the Car Planner Financial
Statements, or acquired since the date of such balance sheet (except personal
property disposed of since said date in the ordinary course of business) free of
any liens charges or encumbrances of any kind whatsoever, except such
encumbrances and liens that arise in the ordinary course of business and do not
materially impair Car Planner’s ownership  or use of such property or assets.
 Car Planner does not own any real property.  Car Planner is in compliance in
all material respects under all leases for property and assets under which it is
operating, and all said leases are valid and subsisting and are in full force
and effect.  

4

--------------------------------------------------------------------------------




2.12    Intellectual Property Assets.  Car Planner has, or has rights to use,
all patents, patent rights, patent applications, trademarks, trademark
applications, service marks, service mark applications, trade names or
copyrights, any applications for such which are in the process of being prepared
and other intellectual property rights and similar rights necessary or material
for use in connection with its business (collectively, “Intellectual Property”).
 The Car Planner Intellectual Property is sufficient to permit Car Planner to
conduct its business as presently conducted, without any conflict with or
infringement of the rights of others, and as proposed to be conducted, and,
except as disclosed in Section 2.12 to the Car Planner Disclosure Schedule, no
claim is pending or, to the best of Car Planner’s knowledge, threatened to the
effect that the operations of Car Planner infringe upon or conflict with the
asserted rights of any other person under any Intellectual Property, and, to the
best of Car Planner’s knowledge, there is no basis for any such claim (whether
or not pending or threatened).  Except as disclosed in Section 2.12 to the
Disclosure Schedule, no claim is pending or, to the best of Car Planner’s
knowledge, threatened to the effect that any such Intellectual Property owned or
licensed by Car Planner, or which Car Planner otherwise has the right to use, is
invalid or unenforceable by Car Planner, and, to the best of Car Planner’s
knowledge, there is no basis for any such claim (whether or not pending or
threatened).  To the best of Car Planner’s knowledge, all material technical
information developed by and belonging to Car Planner that has not been patented
has been kept confidential.  Car Planner has not granted or assigned to any
other person or entity any right to manufacture, have manufactured or assemble
the products or proposed products or to provide the services or proposed
services of Car Planner.  Car Planner has no material obligation to compensate
any person for the use of any Intellectual Property nor has Car Planner granted
to any person any license or other rights to use in any manner any Intellectual
Property of Car Planner.  

2.13    Assumptions, Guaranties, etc., of Indebtedness of Other persons.  Except
as disclosed in Section 2.14 of the Disclosure Schedule, Car Planner has not
assumed, guaranteed, endorsed or otherwise become directly or contingently
liable for any material amount of indebtedness of any other person (including,
without limitation, any liability by way of agreement, contingent or otherwise,
to purchase, to provide funds for payment, to supply funds to or otherwise
invest in the debtor, or otherwise to assure the creditor against loss).  

2.14    No Brokers or Finders.  No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon Car Planner for any commission, fee or other compensation as a
finder or broker arising out of the transactions contemplated by this Agreement.
 

2.15    No Material Adverse Change.  Since the respective dates as of which
information was given in this Agreement or the Disclosure Schedules, except as
otherwise stated therein:  (i) there has been no material adverse change in the
financial condition, or in the results of operations, affairs or prospects of
Car Planner, whether or not arising in the ordinary course of business; and (ii)
there have been no transactions entered into by Car Planner, other than those in
the ordinary course of business, which are material to Car Planner.  

2.16    Ownership of Seller Shares.  The Seller has good and marketable title to
the JSK Ordinary Shares, free and clear of any and all covenants, conditions,
restrictions, voting trust arrangements, security interests, options and adverse
claims or rights whatsoever.  Upon consummation of the purchase contemplated
hereby, the Company will acquire from the Seller good and marketable title to
the JSK Ordinary Shares, free and clear of all covenants, conditions,

5

--------------------------------------------------------------------------------




restrictions, voting trust arrangements, security interests, options and adverse
claims or rights whatsoever.  

2.17    Investment.  The Seller is acquiring the IAGI Common Stock for his own
account and beneficial interest for investment and not for sale or with a view
to, or for resale in connection with, the distribution thereof, has no present
intention of selling (in connection with a distribution or otherwise), granting
any participation in, or otherwise distributing the IAGI Common Stock and does
not presently have any reason to anticipate a change in such intention.  

2.18    Accredited Investors.  Seller is an “accredited investor” within the
meaning of Rule 501(a) (1), (2), (3) or (7) of Regulation D under the Securities
Act of 1933, as amended (“Securities Act”) .  

2.19    Information.  Seller has received all information it has requested from
the Company that it considers necessary or appropriate for deciding whether to
acquire the IAGI Common Stock, including, but not limited to, information
meeting the requirements of Rule 502(b) of Regulation D under the Securities
Act. Seller has had an opportunity to ask questions and receive answers from the
Company regarding the terms of the IAGI Common Stock and to obtain any
additional information necessary to verify the accuracy of the information given
to it.  

2.20    Experience.  Seller has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risk of an
investment in the IAGI Common Stock and is able to bear the economic risk of
such investment.  

2.21    Restricted Securities.  Until registered, Seller understands that the
IAGI Common Stock are characterized as “restricted securities” under the
Securities Act, inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under the Securities Act
and applicable regulations thereunder such securities may be resold without
registration under the Securities Act only in certain limited circumstances.  In
this connection, Seller represents that he is familiar with Rule 144 under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.  The Seller also understands that the
certificates evidencing the IAGI Common Stock will bear the legend set forth
below:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES.  THESE SECURITIES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE
WITH SUCH STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO IA GLOBAL,
INC.  (THE “COMPANY”) OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.  

6

--------------------------------------------------------------------------------




2.22    Material Contract Defaults.  Car Planner is not in default in any
material respect under the terms of any outstanding contract, agreement, lease,
or other commitment which is material to the business, operations, properties,
assets, or financial condition of either of them, and there is no event of
default or other event which, with notice or lapse of time or both, would
constitute a default in any material respect under any such contract, agreement,
lease, or other commitment in respect of which Car Planner has not taken
adequate steps to prevent such a default from occurring.  

2.23    Government Authorizations.  Car Planner has all licenses, franchises,
permits, and other governmental authorizations that are legally required to
enable them to conduct their business in all material respects as conducted on
the date of this Agreement.  No authorization, approval, consent, or order of,
or registration, declaration, or filing with, any court or other governmental
body is required in connection with the execution and delivery by Car Planner of
this Agreement and the consummation by Car Planner of the transactions
contemplated hereby.  

2.24    Foreign Investors.  Seller is not a United States person (as defined by
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), the
Seller hereby represents that he has satisfied himself as to the full observance
of the laws of his jurisdiction in connection with any invitation to subscribe
for or purchase the IAGI Common Stock or any use of this Agreement, including
(a) the legal requirements within his jurisdiction for the purchase of the IAGI
Common Stock, (b) any foreign exchange restrictions applicable to such purchase
or acquisition, (c) any government or other consents that may need to be
obtained, and (d) the income tax and other tax consequences, if any, that may be
relevant to the purchase, holding, redemption, sale or transfer of the IAGI
Common Stock.  Seller’s beneficial ownership of the IAGI Common Stock will not
violate any applicable securities or other laws of Seller’s jurisdiction.  

2.25    Excluded Assets. Section 2.26 of the Disclosure Schedule lists each
entity that Seller   is excluding from this Agreement.

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

Except as set forth on the IAGI Disclosure Schedule attached hereto as Exhibit B
(the “IAGI Disclosure Schedule”), the Company hereby represents and warrants to
the Seller as follows:

3.1     Organization, Execution and Delivery; Valid and Binding Agreements.  The
Company is an organization that is validly existing and in good standing under
the laws of the State of Delaware.  The Company has duly executed and delivered
this Agreement and, assuming that this Agreement is the legal, valid and binding
agreement of the Seller and Car Planner, this Agreement constitutes the valid
and binding obligation of the Company, enforceable against it in accordance with
its terms.  

3.2     Authority; No Breach or Conflicts.  The Company has all requisite power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder (including all right, power, capacity and authority to
issue and sell the IAGI Common Stock, subject to applicable federal and state
securities law restrictions).  The execution, delivery and performance by the
Company of this Agreement and the agreements provided for herein, and the
consummation by the Company of the transactions contemplated hereby and thereby,
will not, with or without the giving of notice or the passage of time or both,
directly or indirectly contravene, conflict or result in a violation

7

--------------------------------------------------------------------------------




of any provision of the Company’s organizational documents.  The IAGI Common
Stock, when issued in compliance with the provisions of this Agreement, will be
validly issued, fully paid and non-assessable free of any liens or encumbrances
other than any liens or encumbrances created by the Seller; provided, however,
that the IAGI Common Stock may be subject to restrictions on transfer under
state or US federal securities laws.  The issuance of the IAGI Common Stock is
not subject to any preemptive rights or rights of first refusal.  

3.3     Investment.  The Company is acquiring the JSK Ordinary Shares for its
own account and beneficial interest for investment and not for sale or with a
view to, or for resale in connection with, the distribution thereof, has no
present intention of selling (in connection with a distribution or otherwise),
granting any participation in, or otherwise distributing the JSK Ordinary
Shares, and does not presently have any reason to anticipate a change in such
intention.  

3.4     The Company Reports; Financial Statements.  

(a)     The Company has made available to Seller and Car Planner each
registration statement, report, proxy statement or information statement
prepared by it since March 31, 2009 (the “Audit Date”) and filed with the US
Securities and Exchange Commission (“SEC”), including the Company’s Annual
Report on Form 10-K for the year ended March 31, 2009, each in the form
(including exhibits, annexes and any amendments thereto) as filed with the SEC.
 The Company has filed or furnished all forms, statements, reports and documents
required to be filed or furnished by it with the SEC pursuant to applicable
securities statutes, regulations, policies and rules since the Audit Date (the
forms, statements, reports and documents filed or furnished with the SEC since
the Audit Date and those filed or furnished with the SEC subsequent to the date
of this Agreement, if any, including any amendments thereto, the “Reports”).
 Except as set forth on Section 3.4 of the IAGI Disclosure Schedule, each of the
Reports, at the time of its filing, complied or will comply in all material
respects with the applicable requirements of the Securities and Exchange Act of
1934, as amended (“Exchange Act”) and the rules and regulations thereunder and
complied in all material respects with then applicable accounting standards.  As
of its respective dates (or, if amended, as of the date of such amendment), the
Reports did not contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading.  

(b)     Each of the consolidated balance sheets included in or incorporated by
reference into the Reports (including the related notes and schedules) fairly
presents the consolidated financial position of the Company and its subsidiaries
as of its date and each of the consolidated statements of income, shareholders’
equity and cash flows included in or incorporated by reference into the Reports
(including any related notes and schedules) fairly presents, or in the case of
Reports filed after the date hereof, will fairly present, the net income, total
shareholders’ equity and net increase in cash and cash equivalents, as the case
may be, of the Company and its respective subsidiaries for the periods set forth
therein (subject, in the case of unaudited statements, to notes and normal
year-end audit adjustments that will not be material in amount or effect), in
each case in accordance with generally accepted accounting principles
consistently applied during the periods involved, except as may be noted
therein.  

8

--------------------------------------------------------------------------------




3.5     Due Diligence Information.  The due diligence information presented to
the Seller and Car Planner by the Company in connection with its due diligence
investigation of the Company is complete and accurate in all material respects
and does not contain any untrue statement of a material fact or omit to state a
material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading.

3.6     Litigation; Compliance with Law.  Except as disclosed, there is no
(i) action, suit, claim, proceeding or investigation pending or, to the best of
the Company’s knowledge, threatened against or affecting the Company, at law or
in equity, or before or by any municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign; (ii)
arbitration proceeding relating to the Company pending under collective
bargaining agreements or otherwise; or (iii) governmental inquiry pending or, to
the best of the Company’s knowledge, threatened against or affecting the Company
(including, without limitation, any inquiry as to the qualification of the
Company to hold or receive any license or permit), and, to the best of the
Company’s knowledge, there is no reasonable basis for any of the foregoing.  The
Company is not in default with respect to any governmental order, writ,
judgment, injunction or decree known to or served upon the Company of any court
or of any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign.  There is no action or suit by the Company
pending or threatened against others.  The Company has complied in all respects
with all laws, rules, regulations and orders applicable to its businesses,
operations, properties, assets, products and services, and the Company has all
necessary permits, licenses and other authorizations required to conduct its
business as conducted and as proposed to be conducted, except to the extent
failure to comply or obtain any such permits, licenses or authorizations will
not have a material adverse effect.  There is no existing law, rule, regulation
or order, and the Company is not aware of any proposed law, rule, regulation or
order, which would prohibit or materially restrict the Company from, or
otherwise materially and adversely affect the Company in, conducting its
business in any jurisdiction in which it is now conducting business or in which
it proposes to conduct business.  

3.7     Proprietary Information of Third Parties.  No third party has claimed or
has reason to claim that any person employed by or affiliated with the Company
has (a) violated or may be violating to any material extent any of the terms or
conditions of his employment, non-competition or non-disclosure agreement with
such third party, (b) disclosed or may be disclosing or utilized or may be
utilizing any trade secret or proprietary information or documentation of such
third party, or (c) interfered or may be interfering in the employment
relationship between such third party and any of its present or former
employees, or has requested information from the Company that suggests that such
a claim might be contemplated.  To the best of the Company’s knowledge, no
person employed by or affiliated with the Company has improperly utilized or
proposes to improperly utilize any trade secret or any information or
documentation proprietary to any former employer, and to the best of the
Company’s knowledge, no person employed by or affiliated with the Company has
violated any confidential relationship which such person may have had with any
third party, in connection with the development, manufacture or sale of any
product or proposed product or the development or sale of any service or
proposed service of the Company, and the Company has no reason to believe there
will be any such employment or violation.  To the best of the Company’s
knowledge, none of the execution or delivery of this Agreement and the other
related agreements and documents executed in connection herewith, or the
carrying on of the business of the Company as officers, employees or agents by
any officer, director or key employee of the Company, or the conduct or proposed
conduct of the business of the Company, will materially conflict with or result
in a material breach of the terms,

9

--------------------------------------------------------------------------------




conditions or provisions of or constitute a material default under any contract,
covenant or instrument under which any such person is obligated.  

3.8     Title to Assets.  The Company has valid and marketable title to all of
its assets now carried on its books including those reflected in the most recent
balance sheet of the Company which forms a part of the Reports, or acquired
since the date of such balance sheet (except personal property disposed of since
said date in the ordinary course of business) free of any liens charges or
encumbrances of any kind whatsoever, except such encumbrances and liens that
arise in the ordinary course of business and do not materially impair the
Company’s ownership or use of such property or assets.  The Company does not own
any real property.  The Company is in compliance in all material respects under
all leases for property and assets under which it is operating, and all said
leases are valid and subsisting and are in full force and effect.  

3.9     Intellectual Property Assets.  The Company has, or has right to use all
patents, patent rights, patent applications, trademarks, trademark applications,
service marks, service mark applications, trade names or copyrights, any
applications for such which are in the process of being prepared and other
intellectual property rights and similar rights necessary or material for use in
connection with its business (collectively, “IAGI Intellectual Property”).  The
Company owns or possesses adequate licenses or other rights to use all IAGI
Intellectual Property necessary or material to the conduct of its business as
conducted, without any conflict with or infringement of the rights of others,
and as proposed to be conducted, and, except as disclosed in Section 3.9 to the
Disclosure Schedule, no claim is pending or, to the best of the Company’s
knowledge, threatened to the effect that the operations of the Company infringe
upon or conflict with the asserted rights of any other person under any IAGI
Intellectual Property, and, to the best of the Company’s knowledge, there is no
basis for any such claim (whether or not pending or threatened).  Except as
disclosed in Section 3.9 to the Disclosure Schedule, no claim is pending or, to
the best of the Company’s knowledge, threatened to the effect that any such IAGI
Intellectual Property owned or licensed by the Company, or which the Company
otherwise has the right to use, is invalid or unenforceable by the Company, and,
to the best of the Company’s knowledge, there is no basis for any such claim
(whether or not pending or threatened).  To the best of the Company’s knowledge,
all material technical information developed by and belonging to the Company
that has not been patented has been kept confidential.  The Company has not
granted or assigned to any other person or entity any right to manufacture, have
manufactured or assemble the products or proposed products or to provide the
services or proposed services of the Company.  The Company has no material
obligation to compensate any person for the use of any Intellectual Property nor
has the Company granted to any person any license or other rights to use in any
manner any IAGI Intellectual Property.  

3.10    Assumptions, Guaranties, etc. of Indebtedness of Other persons.  The
Company has not assumed, guaranteed, endorsed or otherwise become directly or
contingently liable for any material amount of indebtedness of any other person
(including, without limitation, any liability by way of agreement, contingent or
otherwise, to purchase, to provide funds for payment, to supply funds to or
otherwise invest in the debtor, or otherwise to assure the creditor against
loss).  

3.11    No Brokers or Finders.  No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon the Company for any commission, fee or other compensation as a
finder or broker arising out of the transactions contemplated by this Agreement.
 

10

--------------------------------------------------------------------------------




3.12    No Material Adverse Change.  Since the respective dates as of which
information was given in this Agreement or the Disclosure Schedules, except as
otherwise stated therein:  (i) there has been no material adverse change in the
financial condition, or in the results of operations, affairs or prospects of
the Company, whether or not arising in the ordinary course of business; and (ii)
there have been no transactions entered into by the Company, other than those in
the ordinary course of business, which are material to the Company.  

3.13    Information.  The Company has received all information requested from
Seller that it considers necessary or appropriate for deciding whether to
acquire the JSK Ordinary Shares.  The Company has had an opportunity to ask
questions and receive answers from the Seller and Car Planner regarding the
terms of the JSK Ordinary Shares and to obtain any additional information
necessary to verify the accuracy of the information given to it.  

3.14    Material Contract Defaults.  The Company is not in default in any
material respect under the terms of any outstanding contract, agreement, lease,
or other commitment which is material to the business, operations, properties,
assets, or financial condition of either of them, and there is no event of
default or other event which, with notice or lapse of time or both, would
constitute a default in any material respect under any such contract, agreement,
lease, or other commitment in respect of which the Company has not taken
adequate steps to prevent such a default from occurring.  

3.15    Government Authorizations.  The Company has all licenses, franchises,
permits, and other governmental authorizations that are legally required to
enable them to conduct their business in all material respects as conducted on
the date of this Agreement.  No authorization, approval, consent, or order of,
or registration, declaration, or filing with, any court or other governmental
body is required in connection with the execution and delivery by the Company of
this Agreement and the consummation by the Company of the transactions
contemplated hereby.  

4.

CONTINUING COVENANTS

From and after the execution and delivery of this Agreement, the parties agree
as follows:

4.1      Registration Statement.    The Company agrees it shall, within ninety
days following the closing of the transaction the Company will prepare and file
with the SEC, at the Company’s expense, a registration statement on Form S-1 for
the re-sale of the IAGI Common Stock (the “S-1 Registration Statement”) under
the Securities Act by the Seller.  The Company will use its reasonable efforts
to cause such S-1 Registration Statement to become effective within sixty (60)
days from the initial filing thereof.

4.2      Notice of Developments.  Each party will give prompt written notice to
the other party of any material adverse development causing a breach or likely
breach of any of its covenants in this Agreement.  

5.

INDEMNIFICATION

5.1      Survival of Representations.  All of the representations and warranties
of the Company, the Seller and Car Planner contained in this Agreement shall
have been accurate as of the date of the Closing Date, and all such
representations and warranties shall survive the Closing Date for a period of
one year, measured from the Closing Date.

11

--------------------------------------------------------------------------------




5.2      Indemnification.

(a)      The Company shall indemnify and hold harmless the Seller and Car
Planner and its officers, directors, agents, employees and affiliates, each
person who controls or the Seller and Car Planner (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) (each such
Person, a “Control Person”) and the officers, directors, agents, employees and
affiliates of each such Control Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, costs of preparation and
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of, or relating to, a breach or breaches of any representation, warranty,
covenant or agreement by the Company under this Agreement.  

(b)      The Seller and Car Planner shall indemnify and hold harmless the
Company, its officers, directors, agents and employees, each Control Person and
the officers, directors, agents and employees of each Control Person, to the
fullest extent permitted by application law, from and against any and all
Losses, as incurred, arising out of, or relating to, a breach or breaches of any
representation, warranty, covenant or agreement by the Seller and Car Planner
under this Agreement.  

5.3      Conduct of Indemnification Proceedings.  If any proceeding shall be
brought or asserted against any person entitled to indemnity (each a
“Proceeding”) hereunder (an “Indemnified Party”), such Indemnified Party
promptly shall notify the person from whom indemnity is sought (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.  

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed to pay such fees and expenses; or
(2) the Indemnifying Party shall have failed promptly to assume the defense of
such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense of the
claim against the Indemnified Party but will retain the right to control the
overall Proceedings out of which the claim arose and such counsel employed by
the Indemnified Party shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the

12

--------------------------------------------------------------------------------




Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.  

All fees and expenses of the Indemnified Party to which the Indemnified Party is
entitled hereunder (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) business days of written notice thereof to
the Indemnifying Party.  

No right of indemnification under this Section shall be available as to a
particular Indemnified Party if there is a non-appealable final judicial
determination that such Losses arise solely out of the negligence or bad faith
of such Indemnified Party in performing the obligations of such Indemnified
Party under this Agreement or a breach by such Indemnified Party of its
obligations under this Agreement.  

5.4      Limitations on Indemnity.  Neither the Seller nor Car Planner, on one
hand, nor the Company, on the other hand, shall have aggregate liability for
Losses arising under this Agreement or any instrument delivered hereunder in
excess of US$325,000 and any aggregate liability will be resolved thru the
return of shares at the current market price.

5.5      Exclusivity.  The indemnity and contribution agreements contained in
this Section 5 are the exclusive remedy that the Indemnified Parties may have to
the Indemnifying Parties.  

6.

MISCELLANEOUS

6.1      Remedies Cumulative; Remedies Not Waived.  Except as provided in
Section 5.5, no remedy herein conferred upon the parties is intended to be
exclusive of any other remedy and each and every such remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise.  No course of
dealing between the parties, nor any delay on the part of the parties in
exercising any rights hereunder, shall operate as a waiver of any of the rights
of any of the parties, either individually or in the aggregate.  

6.2      Waiver and Amendment.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.  This Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.  This Agreement shall not be changed,
modified or amended except by a writing signed by the parties hereto.  

6.3      Assignability.  Neither party may assign or transfer this Agreement or
its rights hereunder without the prior written consent of the other party, which
consent shall not be unreasonably withheld.  

6.4      Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by registered or certified mail
(return receipt requested and postage prepaid), transmitted by telecopy, or
delivered by hand, by messenger or by a recognized overnight

13

--------------------------------------------------------------------------------




delivery service, addressed as follows, or to such other address as such party
may have from time to time furnished to the other party in writing:

If to the Company:  

Brian Hoekstra / CEO

 

IA Global, Inc.  

 

101 California Street, Suite 2450

 

San Francisco, CA 94111

 

Fax: + 1-415-946-8801




If to the Seller         

Keizou Katayori

 

Partner’s Fund Corporation.

 

6-28-8-901 Shinjuku, Shinjuku-ku

 

Tokyo 160- 0022, Japan

 

Fax: + 81-3-3207-3655

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if sent by registered or
certified mail, the earlier of receipt and five (5) business days after
dispatch, (ii) if transmitted by telecopy, on the business day of confirmed
receipt by the addressee thereof, and (iii) if delivered in person or by
overnight courier, on the business day delivered.  

6.5      Expenses.  Each party shall pay its expenses, including attorneys fees,
in connection with this Agreement and the transaction contemplated hereby.  

6.6      Counterparts.  This Agreement may be executed in several counterparts,
and each executed copy shall constitute an original instrument, but all such
counterparts shall together constitute but one and the same instrument.  

6.7      Headings; Construction.  The headings of the several sections,
divisions or subsections of this Agreement shall not be construed to constitute
any part or to affect the meaning of any such sections, divisions or
subsections.  The parties hereto have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption of burden of proof shall arise
favoring or not favoring any party by virtue of the authorship of any of the
provisions of this Agreement.  

6.8      Severability.  If any provision of this Agreement or portion of any
provision, or the application thereof to any person or circumstance, shall, to
any extent, be held invalid or unenforceable, the remainder of this Agreement or
the remainder of such provision and the application thereof to other persons or
circumstances, other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and be enforced to the fullest extent permitted by law.  

6.9      Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense

14

--------------------------------------------------------------------------------




of the transactions contemplated by this Agreement (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of Newark, Delaware.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of Newark, Delaware for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of this Agreement), and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
 inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  The parties hereby waive
all rights to a trial by jury.  If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding..  

6.10     Compliance Required.  The obligations of each of the parties arising
pursuant to this Agreement shall be expressly conditioned upon the full
compliance by the other party hereto with the terms set forth herein and in the
ancillary agreements referenced herein.  

[SIGNATURE PAGE FOLLOWS]


15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective corporate officers thereunto duly authorized
on the day and year first above written.

The Company:




IA Global, Inc.







/s/ Brian Hoekstra

By:  Brian Hoekstra

Title:  Chief Executive Officer

Date: May 20, 2010




The Seller:




Car Planner Co Ltd







/s/ Ryouji Ueno

By: Ryouji Ueno

Title: Representative Director

Date: May 20, 2010




Partners Fund Corporation







/s/ Keizou Katayori

By: Keizou Katayori

Title: Director

Date: May 20, 2010


16

--------------------------------------------------------------------------------